NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARTHA TROUT,
Pla.intiff-Appellant,
V.
GARMIN INTERNATIONAL, INC.,
Defendant-Appellee, '
AND
TOMTOM, INC.,
Defendant-Appellee.
2010-1488
Appeal from the United States District Court for the
Northern District of Il1inois in case n0. 08-CV-3248, Judge
Rebecca R. Pal1rneyer.
ON MOTION
ORDER
Martha Trout, acting pro se, moves to be substituted
for appellant SP Techn01ogies, LLC. We treat this as a
motion to reform the caption of the appeal Tr0ut also

TROUT V. GARMIN INTL 2
moves for an extension of time to 519 a brief. Both motions
are unopposed
The district court granted summary judgment of
invalidity of the patent in suit, U.S. Patent No. 6,784,87 3
(’ 873 patent) and entered judgment SP Technologies
appealed Subsequently, SP Technologies filed a motion
with the district court pursuant to Federal Rule of Civil
Procedure 25(c) to substitute Trout for SP Techn0logies on
the basis of an assignment of the ’873 patent from SP
Technologies to Trout, and for leave for SP Technologies’
counsel to withdraw from the case beyond the still-pending
"issues relating to the bills of cost." Defendant TomTom,
lnc. opposed both the substitution and the withdrawal
The district court granted the motion to substitute Trout
for SP Techno1ogies, but denied leave for SP Techno1ogies’
counsel to withdraw The district court action was
recaptioned to add Trout and remove SP Technol0gies as
plaintiff
Accordingly,
IT lS ORDERED THATZ
(1) Trout’s motion to reform the caption is granted
The revised official caption is reflected above.
(2) Trout’s initial brief is due within 60 days from the
date of filing of this order.
FoR THE CoURT
 2 4  lsi Jan Horbaly
Date J an Horbaly
Clerk
§
§§
302

352
§§
3
l‘1AR 24 2011
JANh`.0RBN.Y
CLERK

3
CC.
S
23
B. Trent Webb, Esq.
James H. Wallace, Jr., Esq.
Martha Trout
Ray1n0nd P. Niro, Esq.
TROUT V. GARMIN lNTL